DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 35-38, in the reply filed on 7 December 2021 is acknowledged.
Claims 39-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 December 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The phrase “average depth” is vague	without further description.  The average depth could be any depth assigned the article so long as it is parallel to the first and second surface.  
The phrase, “WE at least in part based upon a shape of the asymmetric edge,” in claim 35 is indefinite for two reasons.
First, WE appears to be defined in the specification as a series of calculations as described in paragraphs [0058] to [0066] (as-filed specification).  However, the specification and claims fail to adequately describe the article that is used for the WE calculation.  WE could be calculated using the shape that the designers submit using computer aided design, i.e., CAD target shape.  Once the CAD shape is ion exchange strengthened, it will warp.  
In the alternative, it is known to modify the glass mold to account for warping such that the pre-ion exchange glass deviates from the CAD shape, but the end-product achieves the CAD shape.  If WE were calculated for this corrected-mold-shape, it should be close to zero, and WE  would be nearly identical to WA.  It would appear that such a glass article would not fall within the scope of the present claims.  
	Second, the phrase “at least in part” adds ambiguity because the claims and specification are unclear as to what additional calculations may be used in the WE calculation if only a “part” according to the present invention is used.
	Claims 36-38 are rejected for failing to correct the deficiencies of claim 35.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2014/0331716) in view of Gu (US 2011/0129648).
	Ahmed et al. discloses a glass article having a 3D shape that is chemically strengthened.  See the abstract.  Such a glass inherently possesses compressive layers extending from the first and second surfaces into the bulk of the glass.  Ahmed et al. teaches shapes with an edge that has non-orthogonal and asymmetric transition between the first surface and the second surface.  See Figures 1, 7, 10-11, 16 and 19 and paragraph [0008].
	Ahmed et al. discloses that the process employed removes “essentially all” of the warp.  See paragraph [0110].  Ahmed et al. further describes a glass article that has a calculated expected warp, WE, of approximately 90 µm when the target shape is ion exchange strengthened without modifying the mold.  See paragraphs [0105]-[0106].  This expected warp was calculated in part based upon the edge of the glass article.  See paragraph [0105].  
If the mold is modified to account for the ion exchange strengthening, the calculated warp of the glass is approximately 10 µm.  See paragraph [0106] and figures 20-21.  Ahmed et al. further discloses that the model used to calculate the warp is almost identical to the actual 
	So, if one takes the calculated unmodified mold warp as WE (90 µm), and the modified mold calculated warp as WA (10 µm)(because Ahmed shows the calculations to be accurate), Ahmed et al. achieves a WA that is (10 µm/90 µm*100% =) 11 % of WE.
	Ahmed et al. discloses that the article has a depth of compression (paragraph [0051]), but differs from claim 35 by failing to disclose the magnitude of the depth of compression such as greater than or equal to 40 µm or greater than or equal to 10% of the thickness, whichever is smaller.	
	Gu discloses that 3D glasses can be ion exchange strengthened to a depth of 40-300 µm.  See paragraph [0057].  Such a depth of compression achieves a scratch resistant glass surface.  Id.
	Therefore, it would have been obvious to one of ordinary skill in the art to have ion exchange strengthened the glass article of Ahmed et al. to a depth of 40-300 µm because the resultant glass would be scratch resistant.
	As to claim 36, Ahmed et al. teaches a rectangular shape.  See table 2 and figure 1.
	As to claim 37, Ahmed et al. teaches the glass is formed from fusion process, which is a symmetric forming process.  See paragraph [0046].
	As to claim 38, example 3 suggests a ratio of a WE to longest dimension of 80 µm/110 mm = 0.080 mm/110 mm = 0.0007

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784